Order entered October 1, 2019




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-19-00725-CV

                                  IN RE JEROME JOHNSON, Relator

                    Original Proceeding from the 291st Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. F01-53637-JH

                                                   ORDER
        Before the Court are relator’s September 19, 2019 pro se motions for judicial notice, to

stay the mandamus proceedings with motion to abate, and motion for an abatement of

proceedings in the interest of justice.1 Relator is represented by counsel in this matter. Relator is

not entitled to hybrid representation. See Marshall v. State, 144 S.W.3d 618, 620 n.1 (Tex.

Crim. App. 2006). Moreover, on August 16, 2019, the Court issued its opinion and order

denying relief on relator’s petition for writ of mandamus.

        Relator’s motions are DENIED.

                                                              /s/      ROBBIE PARTIDA-KIPNESS
                                                                       JUSTICE




1
 Relator has also filed an objection to a State’s response that applies only to his mandamus action pending in cause
no. 05-19-00708-CV.